Filed 11/20/15
                            CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FIVE



COUNTY OF LOS ANGELES,                            B266037

        Petitioner,                               (Los Angeles County Super. Ct.
                                                   No. BS151389)
        v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

        Respondent;

CYNTHIA ANDERSON-BARKER,

        Real Party in Interest.




        ORIGINAL PROCEEDINGS; petition for writ of mandate. Joanne O‟Donnell,
Judge. Petition granted.
        Lawrence Beach Allen & Choi, Jin S. Choi, Oscar A. Bustos, for Petitioner.
        No appearance by Respondent.
        Donald W. Cook for Real Party in Interest.
                                  __________________________
          Petitioner County of Los Angeles (the County) seeks extraordinary writ relief to
compel respondent court to vacate its order granting real party in interest Cynthia
Anderson-Barker‟s petition for writ of mandate, brought pursuant to the California Public
Records Act (CPRA) (Gov. Code, § 6250 et seq.).1 Respondent court ordered the County
to disclose without any redaction all electronically stored CHP 180 forms in the
possession of the Los Angeles County Sheriff‟s Department from January 1, 2012, to the
present. The County contends respondent court erred in finding inapplicable the
exemptions found in section 6254 and 6255 of the CPRA. Because we conclude that the
CHP 180 forms as requested are exempt from disclosure under section 6254, subdivision
(k) as a matter of law, we direct respondent court to set aside its order and enter a new
order denying Anderson-Barker‟s petition for writ of mandate.


                                   STATEMENT OF FACTS


          A CHP 180 form is used by the Sheriff‟s Department to document when a vehicle
is towed to be stored or impounded, effectively removing it from the owner‟s control and
temporarily depriving the owner of possession. The Sheriff‟s manual dictates that a
deputy sheriff must fill out a CHP 180 form to document a stored or impounded vehicle.
A CHP 180 form is not completed if the vehicle is towed or otherwise moved to a safe
location or legally parked and secured in close proximity, by or with the consent of the
owner.
          The deputy sheriff is responsible for preparing an original and carbon copy of a
CHP 180 form, giving the carbon copy to the garage/tow truck operator. The completed
CHP 180 form is imaged into the Sheriff‟s Electronic Criminal Documents Archive
(SECDA) System, and sufficient copies are made for the Sheriff‟s station‟s needs. The

          1   All further statutory references are to the Government Code, unless otherwise
stated.
                                                 2
carbon copy given to the garage/tow truck operator includes, but is not limited to the
following information: vehicle identification; registered and legal owner(s) and their
address(es); the statutory towing authority; a checklist pertaining to the vehicle‟s
condition; a short narrative indicating the reason for the tow along with other pertinent
information; a list of items inventoried inside the vehicle if applicable; and notes
pertaining to the release conditions of the vehicle if applicable. The name(s) and
address(es) of a vehicle‟s registered and legal owner(s) are obtained from either the
registration paperwork or a registration check of the vehicle with the Department of
Motor Vehicles (DMV) database through the California Law Enforcement
Telecommunications System (CLETS).
       When the vehicle is stored at the garage/towing company, a notification report of
the storage is mailed or personally delivered to the registered and legal owners. If the
vehicle has been impounded under Vehicle Code section 14602.6, the notice will be sent
by certified mail to the legal owner of the vehicle. The notice will include the following
information: name, address, and telephone number of the agency providing the notice;
the authority and purpose of the removal of the vehicle; the location of the place of
storage/impound and description of the vehicle; how the vehicle may be obtained; and a
Notification of Stored Vehicle form (Veh. Code, § 22852), which includes “a statement
that informs the recipient of the opportunity for a post storage/impound hearing to
specifically address/determine the validity of the storage/impound.” This notification
report will be made using the information from the CHP 180 form.


                               PROCEDURAL HISTORY


       Anderson-Barker‟s attorney, Donald W. Cook, has sued various California law
enforcement agencies over their respective practices of impounding vehicles under
Vehicle Code section 14602.6. On July 19, 2014, Anderson-Barker sent a written request
to the County to disclose all electronically stored CHP 180 forms dating from January 1,

                                              3
2012, to the present, pursuant to the CPRA. Anderson-Barker‟s request stated, “That
includes, but is not limited to, CHP 180 forms imaged into the electronic archive
SECDA.”2 The County responded that “several fields in the CHP 180 forms contain
private information protected under California law, which information is exempt from
disclosure.” The County further stated “private information cannot be electronically
redacted from the forms; each record would require manual redaction.” The Sheriff‟s
Department estimated that 215,000 of the CHP 180 forms were generated by all the
Sheriff‟s stations throughout the County during the relevant time period and that it would
take 71,666 hours to manually redact the records. The County concluded that Anderson-
Barker‟s request was unreasonably overbroad and burdensome. In a letter, Anderson-
Barker argued that the CHP 180 forms are not privileged because all of the data was
provided to private parties, such as tow truck operators, vehicle owners, vehicle drivers,
and others pursuant to the Sheriff‟s Department manual. The County replied that the
parties who receive the CHP 180 form “are persons who have an interest in the vehicle,
and therefore, are persons legally permitted to receive the information (i.e., vehicle
owners, vehicle drivers, their attorneys, their insurance carriers, and tow truck drivers) in
order to perform their respective duties.”
       After the County refused to produce the CHP 180 forms, Anderson-Barker filed a
verified petition for writ of mandate on October 6, 2014, seeking to compel disclosure
“[a]s stored electronically (whether as data or image files), all completed CHP 180 forms,
from January 1, 2012 to the present, including but not limited to, CHP 180 forms imaged
into the electronic archive SECDA.” On October 31, 2014, the County filed an answer to




       2 Anderson-Barker also requested that the County make available two additional
items: (1) “All Sheriff‟s Department Station Daily Logs, from January 1, 2012 to
present”; and (2) “All data taken from a Patrol Station Daily Log and electronically
stored, for activities from January 1, 2012 to the present.” On January 28, 2015, the
County filed a notice of partial settlement stating that the parties settled these two issues
and the CHP 180 forms remained the only item in dispute.
                                              4
the petition. Anderson-Barker subsequently filed a brief in support of her petition and the
County filed an opposition memorandum of points and authorities.
       On July 22, 2015, respondent court held a hearing on the writ petition. After
argument, the court granted the petition and issued a writ compelling the County to
comply with Anderson-Barker‟s request for production of all electronically stored CHP
180 forms from January 1, 2012, to the present. The court reasoned in part that contrary
to the County‟s contention, the CHP 180 forms are not exempt under section 6254,
subdivision (k), which prevents disclosure of records that are prohibited under federal or
state law. Because the CHP 180 forms are not exempt from disclosure, the court held
redaction is not required. The court ordered that the County produce the requested
records within 60 days. Anderson-Barker filed a notice of ruling and entry of order on
July 27, 2015.
       On August 11, 2015, the County filed a petition for writ of mandate with this court
seeking relief from respondent court‟s July 22, 2015 order. On September 4, 2015, we
issued an alternative writ directing respondent court to vacate its order and enter a new
and different order denying Anderson-Barker‟s petition for writ of mandate compelling
disclosure, or show cause why a peremptory writ should not issue. Pending a
determination of the merits of the petition or further order by this court, respondent
court‟s July 22, 2015 order compelling disclosure was stayed. Respondent court elected
not to comply with the alternative writ.


                                      DISCUSSION


Standard of Review


       “A superior court order directing disclosure of public records held by a public
agency „is not a final judgment or order within the meaning of Section 904.1 of the Code
of Civil Procedure from which an appeal may be taken, but shall be immediately

                                             5
reviewable by petition to the appellate court for the issuance of an extraordinary writ.‟ (§
6259, subd. (c); Powers v. City of Richmond (1995) 10 Cal.4th 85, 115.) Appellate
review of the order is „independent on issues of law, and follows the substantial evidence
test with respect to any issues of fact. [Citation.]‟ (City of Hemet v. Superior Court
(1995) 37 Cal.App.4th 1411, 1416 [].)” (County of Los Angeles v. Superior Court
(Axelrad) (2000) 82 Cal.App.4th 819, 824 (Axelrad).)


The California Public Records Act


       In 1968, the Legislature enacted the CPRA “for the explicit purpose of „increasing
freedom of information‟ by giving the public „access to information in possession of
public agencies.‟” (CBS, Inc. v. Block (1986) 42 Cal.3d 646, 651.) The CPRA was
modeled on its federal predecessor, the Freedom of Information Act (FOIA) (5 U.S.C. §
552 et seq.). (Axelrad, supra, 82 Cal.App.4th at p. 825.) The Legislature declared “that
access to information concerning the conduct of the people‟s business is a fundamental
and necessary right of every person in this state.” (§ 6250.) Absent an express
exemption, the CPRA provides that “every person” has a right to inspect any “public
record” maintained by a “state or local agency.” (§ 6253, subd. (a).) The County is a
local agency under the CPRA (§ 6252, subd. (a)), and there is no dispute that the records
at issue in this writ proceeding qualify as public records (§ 6252, subd. (e) [“„[p]ublic
records‟ includes any writing containing information relating to the conduct of the
public‟s business prepared, owned, used, or retained by any state or local agency
regardless of physical form or characteristics”].) The CPRA must be construed broadly
as it furthers the people‟s right of access. (Cal. Const., art. I, § 3, subd. (b)(2) [a “statute,
court rule, or other authority, including those in effect on the effective date of this
subdivision, shall be broadly construed if it furthers the people‟s right of access, and
narrowly construed if it limits the right of access”].)



                                                6
       Nevertheless, “[t]he right of access to public records under the CPRA is not
absolute. In enacting the CPRA, the Legislature, although recognizing this right, also
expressly declared that it was „mindful of the right of individuals to privacy.‟ (Gov.
Code, § 6250.) Thus, the express policy declaration at the beginning of the [CPRA]
„bespeaks legislative concern for individual privacy as well as disclosure.‟ (Black
Panther Party v. Kehoe (1974) 42 Cal.App.3d 645, 652 (Kehoe).) „In the spirit of this
declaration, judicial decisions interpreting the [CPRA] seek to balance the public right to
access to information, the government‟s need, or lack of need, to preserve confidentiality,
and the individual‟s right to privacy. [Citations.]‟ (American Civil Liberties Union
Foundation v. Deukmejian (1982) 32 Cal.3d 440, 447.)” (Copley Press, Inc. v. Superior
Court (2006) 39 Cal.4th 1272, 1282 (Copley).)
       “„The same dual concern‟ for privacy and disclosure the Legislature stated in
Government Code section 6250 „appears throughout the [CPRA].‟ (Kehoe, supra, 42
Cal.App.3d at p. 652.) . . . Government Code section 6253, subdivision (a), provides for
the inspection of public records „except as hereafter provided.‟ In the provisions that
follow, the [CPRA] states a number of exemptions that permit government agencies to
refuse to disclose certain public records. (Gov. Code, §§ 6254-6255.) „In large part,
these exemptions are designed to protect the privacy of persons whose data or documents
come into governmental possession.‟ (Kehoe, supra, 42 Cal.App.3d at p. 652.)”
(Copley, supra, 39 Cal.4th at p. 1282.) “Exemptions under the CPRA „are to be narrowly
construed [citation], and the government agency opposing disclosure bears the burden of
proving that one or more apply in a particular case.‟ [Citations.]” (County of Los
Angeles v. Superior Court (2012) 211 Cal.App.4th 57, 63-64.)


       State Law Exemption


       Section 6254, subdivision (k) exempts disclosure of “[r]ecords, the disclosure of
which is exempted or prohibited pursuant to federal or state law.” “As is evident from

                                             7
the statutory language, this exemption „is not an independent exemption. It merely
incorporates other prohibitions established by law. [Citations.]‟ (CBS, Inc. v. Block[,
supra,] 42 Cal.3d [at p.] 656.) In 1998, the Legislature added an article to the CPRA
specifically „list[ing] and describ[ing]‟ over 500 statutes that provide disclosure
exemptions through Government Code section 6254, subdivision (k). (Gov. Code, §
6275; see also id., §§ 6276-6276.48.)” (Copley, supra, 39 Cal.4th at p. 1283.) Among
the listed statutes are section 6254.1 of the Government Code and section 1808.21 of the
Vehicle Code. (§ 6276.38.) “The statutes and constitutional provisions listed and
described may not be inclusive of all exemptions.” (§ 6275; see § 6276.)
       The Legislature passed a series of statutes to protect the confidentiality of DMV
records over 20 years after the CPRA was enacted, which include section 6254.1 of the
Government Code and section 1808.21 of the Vehicle Code. (Stats. 1989, ch. 1213, § 3,
p. 4714; Stats. 1989, ch. 1213, § 5, p. 4715.) Prior to their enactment, existing California
law permitted the DMV to release a person‟s complete driving record, including his or
her home address. The Legislature made the following findings and declarations: “(a)
Section 1 of Article I of the California Constitution guarantees the right to privacy. [¶]
(b) In order for individuals to be able to exercise their right to privacy, they must be able
to choose when to release personal information, and to whom, and reasonable laws
requiring the individual to surrender control should be enacted only when it is deemed
absolutely necessary for society‟s welfare. [¶] (c) The personal privacy and security of
one‟s home is fundamental to this right of privacy. [¶] (d) In order to protect individuals
from unwanted invasions of their homes, the Legislature has enacted this act.” (Stats.
1989, ch. 1213, § 1, p. 4713.)
       Section 6254.1 was later added as part of the CPRA and states, “Nothing in this
chapter requires the disclosure of the residence or mailing address of any person in any
record of the [DMV] except in accordance with Section 1808.21 of the Vehicle Code.”
(§ 6254.1, subd. (b).) Vehicle Code section 1808.21 was enacted to protect the
confidentiality of the residential addresses and limit the purposes for which individuals

                                              8
could obtain mailing address information. Vehicle Code section 1808.21, subdivision
(a), states that “[a]ny residence address in any record of the [DMV] is confidential and
shall not be disclosed to any person, except a court, law enforcement agency, or other
government agency, or as authorized in [Vehicle Code] Section 1808.22 or 1808.23.”3
Subdivision (b) of Vehicle Code section 1808.21 states in pertinent part: “Release of any
mailing addresses or part thereof in any record of the [DMV] may be restricted to a
release for purposes related to the reasons for which the information was collected,
including, but not limited to . . . ownership of vehicles or vessels. This restriction does
not apply to a release to a court, a law enforcement agency, or other governmental agency
. . . .” “The willful, unauthorized disclosure of information from any [DMV] record to
any person . . . is a misdemeanor, punishable by fine not exceeding five thousand dollars
($5,000) or by imprisonment in the county jail not exceeding one year, or both fine and
imprisonment.” (Veh. Code, § 1808.45.)
       The CHP 180 forms fall under the section 6254, subdivision (k) exemption
because both section 6254.1 of the Government Code and section 1808.21 of the Vehicle
Code prohibit disclosure of a vehicle owner‟s address retrieved from DMV records.
Vehicle Code section 1808.21 allows for a DMV record to be disclosed to a “law
enforcement agency,” such as the Sheriff‟s Department in this case. When the deputy
sheriff fills out a CHP 180 form when storing or impounding a vehicle, he or she
retrieves the names of the registered and legal owners and their addresses from either the
registration paperwork or a registration check of the vehicle with the DMV database
through CLETS. Because this personal information originated from DMV records and
was retrieved by an statutorily authorized agency, each CHP 180 form remains protected
from nondisclosure under Vehicle Code section 1808.21 and therefore also within the
protection of section 6254.1 of the CPRA.


       3 Vehicle Code sections 1808.22 and 1808.23 contain exceptions to the prohibition
on disclosure for financial institutions, insurance companies, attorneys, vehicle
manufacturers, auto dealers, and persons engaged in statistical research.
                                               9
       Anderson-Barker concedes that Vehicle Code section 1808.21, subdivision (a)
prohibits disclosure of a residence address of any person registering a vehicle. However,
she contends Vehicle Code section 1808.21, subdivision (b) merely authorizes the DMV
to restrict dissemination of mailing addresses and that those addresses are therefore not
confidential.4 The DMV‟s Application for Title or Registration form requires specific
information about the vehicle and registered owner, including the “physical residence or
business address” and “mailing address” if different from the physical address.
Anderson-Barker asserts that to the extent she seeks residence addresses that are the same
as mailing addresses, subdivision (b) of section 1808.21 allows disclosure. This is a
misreading of section 1808.21 of the Vehicle Code. First, nothing in section 1808.21,
subdivision (b) suggests it modifies subdivision (a). Subdivision (a) specifically prohibits
the release of residence addresses. (See Cal. Code Regs., tit. 13, § 350.03.)
Independently, subdivision (b) provides that the release of a mailing address may be
restricted to use of the mailing address for reasons related to the purpose for which the
DMV collected the information. (See Cal. Code Regs., tit. 13, § 350.36, subd. (a)(6).)
Second, if a vehicle owner elects to provide a mailing address different from the
residence address on the registration form, it is unclear from the record which address the
deputy sheriff records on the CHP 180 form. Therefore, it is unknown whether the
address on each CHP 180 form falls under subdivision (a) or (b) of Vehicle Code section
1808.21.
       Despite this ambiguity and assuming some vehicle owners opt to have an
alternative mailing address that is then used on the CHP 180 form, we conclude it is
restricted from disclosure under subdivision (b) of section 1808.21 of the Vehicle Code.
Disclosure of the mailing address in a DMV record may be restricted to a release for a
purpose related to the reasons for which the information was collected. The DMV
requires an owner to provide the residence address and possibly a different mailing


       4   Anderson-Barker did not raise this argument in the trial court.
                                              10
address in order to register his or her vehicle. Here, the Sheriff‟s Department in turn
retrieved the address for the CHP 180 form to identify the owner of the impounded or
stored vehicle. Anderson-Barker‟s reason for the CPRA request for the CHP 180 forms
does not relate to identifying ownership of a stored or impounded vehicle. On the
contrary, the request for the CHP 180 forms solely focuses on evaluating the Sheriff‟s
Department practices on impounding vehicles in violation of Vehicle Code section
14602.6, subdivision (a)(1). We hold that the addresses are prohibited from disclosure
under both Vehicle Code section 1808.21 subdivision (a) and (b).


       Waiver


       Anderson-Barker argues the County admitted that it routinely discloses vehicle
owners‟ addresses as recorded on the CHP 180 forms to two classes of persons not
authorized to receive the information, tow companies and vehicle drivers who are not the
vehicle owner. Consequently, she contends the County is precluded from now asserting
Vehicle 1808.21 bars disclosure of the same information the County has freely given to
others. We disagree.
       Exemptions can be waived. (§ 6254.5; County of Los Angeles v. Superior Court
(2005) 130 Cal.App.4th 1099, 1107.) Section 6254.5 states: “Notwithstanding any other
provisions of law, whenever a state or local agency discloses a public record which is
otherwise exempt from this chapter, to any member of the public, this disclosure shall
constitute a waiver of the exemptions specified in Sections 6254, 6254.7, or other similar
provisions of law. For purposes of this section, „agency‟ includes a member, agent,
officer, or employee of the agency acting within the scope of his or her membership,
agency, office, or employment.” Section 6254.5 does not apply to disclosure “[m]ade
through other legal proceedings or as otherwise required by law.” (§ 6254.5, subd. (b),
italics added.)



                                            11
       Anderson-Barker misinterprets the Sheriff Department‟s manual regarding
notification reports of a stored or impounded vehicle. According to the manual,
information from the CHP 180 form, including the name(s) of the legal and registered
owner(s) and their address(es), is used to send out the notification reports to “be mailed
or personally delivered to the registered and legal owners.” Nothing in the manual
suggests that the notification is sent to the driver of the vehicle, who is neither a
registered or legal owner. Additionally, there is no logical way for the Sheriff‟s
Department to send a notification to a driver who is not the owner of the vehicle because
their information would not be available through a vehicle search in the DMV database.
Thus, the only issue before us is whether the County waived confidentiality of the CHP
180 forms by disclosing the addresses to tow companies.
       Towing companies tow disabled and abandoned vehicles from public highways,
and when the vehicles are impounded, the towing company obtains a lien on the vehicle
for the towing, storage, and labor costs incurred. (Civ. Code, § 3068.1, subd. (a)(1).)
Before the vehicle may be sold to satisfy this lien, the towing company (as lienholder)
must provide notice to its registered and legal owner by certified mail. (Civ. Code, §§
3071, subd. (b)(2), 3072, subd. (b); Veh. Code, § 22851.8, subd. (b).) Therefore, towing
companies as lienholders are entitled to addresses from the DMV to perform their
statutory duty to provide this notice to owners of impounded or stored vehicles. If the
address of such persons are unknown by the tow company and only the residence or
alternative mailing address is on record with the DMV, the tow company would be
prevented from complying with its statutory duty unless the those addresses are disclosed
to the company. In the instant case, the disclosure of addresses to tow companies
facilitates the statutory requirement of notice to registered and legal owners of a vehicle.
Anderson-Barker made the CPRA request for the CHP 180 forms based on alleged
constitutional violations occurring in connection with the 30-day vehicle impound statute
(Veh. Code, §14602.6). Vehicle Code section 14602.6, subdivision (a)(2) provides in
pertinent part that “[t]he impounding agency, within two working days of impoundment,

                                              12
shall send a notice by certified mail . . . to the legal owner of the vehicle, at the address
obtained from the [DMV], informing the owner that the vehicle has been impounded.”
(Italics added.) We conclude that disclosure of a vehicle owner‟s address(es) to tow
companies does not constitute a waiver under section 6254.5 as it is required by law. The
County has therefore not waived any claim of confidentiality over the addresses recorded
in the CHP 180 forms.


The Driver’s Privacy Protection Act


       We agree with Anderson-Barker that subject to a specific provision of law
prohibiting disclosure, all DMV records are open to public inspection under Vehicle
Code section 1808, subdivision (a). However, Anderson-Barker overlooks subdivision
(e) of Vehicle Code section 1808 that states the DMV “shall not make available or
disclose personal information about a person unless the disclosure is in compliance with
the Driver‟s Privacy Protection Act of 1994 [(DPPA)] (18 U.S.C. § 2721 et seq.).” (Veh.
Code, § 1808, subd. (e).) Consequently, disclosure of any personal information from a
state DMV record is dependent on the provisions of the DPPA.
       Congress enacted the DPPA out of concern that state DMVs were releasing and
even selling a vehicle owner‟s personal information, resulting in the loss of privacy for
many individuals. (Maracich v. Spears (2013) 133 S.Ct. 2191, 2195.)5 The DPPA is a
federal “regulatory scheme that restricts the States‟ ability to disclose a driver‟s personal
information without the driver‟s consent.” (Reno v. Condon (2000) 528 U.S. 141, 144.)
The DPPA generally prohibits a state DMV, “and any officer, employee, or contractor
thereof” from knowingly disclosing or otherwise making available an individual‟s


       5 The DPPA was enacted to specifically respond to two concerns: (1) “a growing
threat from stalkers and criminals who could acquire personal information from state
DMVs”; and (2) “the States‟ common practice of selling personal information to
businesses engaged in direct marketing and solicitation.” (Maracich v. Spears, supra,
133 S.Ct. at p. 2198.)
                                           13
personal information obtained by the DMV in connection with a motor vehicle record.
(18 U.S.C. § 2721(a)(1).) The DPPA defines personal information as “information that
identifies an individual, including an individual‟s photograph, social security number,
driver identification number, name, address (but not the 5-digit zip code), telephone
number, and medical or disability information . . . .” (18 U.S.C. § 2725(3).) The penalty
for noncompliance with the DPPA is a civil penalty of up to $5,000 a day for each day of
substantial noncompliance, as well as criminal fines and possible liability in private
causes of action by the drivers personally. (See 18 U.S.C. §§ 2722-2724.)
       Like the CPRA, “[t]he DPPA‟s prohibition of nonconsensual disclosures is also
subject to a number of statutory exceptions.” (Reno v. Condon, supra, 528 U.S. at p.
145.) The state DMV may release personal information for any one of these permitted
purposes, but it is not obligated to do so. Disclosure is permitted for use “by any
government agency, including any court or law enforcement agency, in carrying out its
functions, or any private person or entity acting on behalf of a Federal, State, or local
agency in carrying out its functions.” (18 U.S.C. § 2721(b)(1).) The DPPA also allows
States to divulge personal information to notify vehicle owners that their vehicle has been
towed or impounded (18 U.S.C. § 2721(b)(7)), and for any state-authorized purpose
relating to the operation of a motor vehicle or public safety (18 U.S.C. § 2721(b)(14)).
Private persons who have obtained drivers‟ personal information for any one of the
aforementioned permissible purposes may only further disclose that information for a
listed purpose. (18 U.S.C. § 2721(c).)
       The personal information contained in the CHP 180 forms is the exact type of
information defined in the federal statute. Unless provided for in one of the exceptions,
the DPPA requires a state DMV to obtain the license holder‟s express consent before
permitting the disclosure of any personal information. (18 U.S.C. § 2721(b)(11).) To
permit disclosure of personal information encompassed in the CHP 180 forms, without
express consent by the vehicle owner, would ignore the plain language of the DPPA. On
the other hand, the State of California DMV is permitted to disclose personal information

                                             14
to the Los Angeles County Sheriff‟s Department as it is a law enforcement agency that is
using this information to record and then later notify vehicle owners about their
impounded or seized vehicles. The DPPA, like the California Vehicle Code, also
provides for disclosure to tow companies in order to notify vehicle owners. We conclude
that the CHP 180 forms fall squarely within the section 6254, subdivision (k) exemption,
as disclosure of any personal information obtained from DMV records, without express
consent from the vehicle owner, is prohibited by federal law under the DPPA.


Redaction


       Anderson-Barker contends that if the addresses are exempt from disclosure,
respondent court‟s order compelling production of the CHP 180 forms “can be modified
to limit the scope of disclosure via redaction of, at most, vehicle owners‟ addresses and
possible names.” The County responds that redacting 215,000 CHP 180 forms would be
time-consuming and overly burdensome.
       The County‟s petition for writ of mandate sought relief to compel respondent court
to “(a) set aside its order granting the petition for writ of mandate below and a new and
different order in Petitioner‟s favor; or (b) to show cause why it should not be ordered to
do so; and [¶] . . . Grant such other and further relief as it may deem just and proper.”
       In general, the court may grant relief that is not requested if it is “encompassed”
within the issues raised by the petition. (See Tiernan v. Trustees of Cal. State University
& Colleges (1982) 33 Cal.3d 211, 218, fn. 9 [trial court could issue writ compelling
trustees to adopt certain regulations even if petition for writ of mandate did not
specifically request such relief, because “[a] court may grant „any relief consistent with
the case made by the complaint and embraced within the issue‟”]; Lee v. Blue Shield of
California (2007) 154 Cal.App.4th 1369, 1378 [“Regardless of how a pleading is labeled
or a prayer is framed, „[a] court may grant any relief consistent with the case made by the
petitioner and embraced within the issue‟”].) Conversely, a court may not grant relief

                                             15
that is not encompassed within the issues framed by the pleadings. (See, e.g., Marvin v.
Marvin (1981) 122 Cal.App.3d 871, 875 [where complaint asked only that the defendant
pay the plaintiff a reasonable sum per month for support and maintenance, the court
could not award the plaintiff a sum for “rehabilitation” to help her learn new employable
skills].)
        The County did not ask this court to redact any portion of the CHP 180 forms that
are exempt by law. Rather it expressly argued at length against redacting any exempt
information because it would be overly burdensome and time-consuming to redact
215,000 CHP 180 forms. Although the County asked this court to grant relief as we
“deem just and proper,” we hold that redaction is not encompassed within the prayer for
relief set out in the County‟s petition for writ of mandate.


                                      DISPOSITION


        The alternative writ is discharged and the stay previously imposed is lifted. A
peremptory writ shall issue directing respondent court to vacate its July 22, 2015 order
compelling production of all electronically stored CHP 180 forms from January 1, 2012,
to the present, and enter a new order denying real party in interest Anderson-Barker‟s
petition for writ of mandate. Costs are awarded to petitioner County of Los Angeles.




              KRIEGLER, J.


We concur:




              MOSK, Acting P. J.



                                             16
BAKER, J.




            17